Citation Nr: 1823854	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-10 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1967 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This case was previously before the Board in June 2015 and was remanded for further development. 


FINDINGS OF FACT

1.  The more probative evidence fails to demonstrate the Veteran's hypertension is related to his military service or proximately due to his service-connected disabilities.

2.  The more probative evidence fails to demonstrate the Veteran's sleep apnea is related to his military service or proximately due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for sleep apnea are not met. 38 U.S.C. §§ 1101, 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  

2.  The criteria for the establishment of service connection for sleep apnea are not met. 38 U.S.C. §§ 1101, 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To establish service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a)(b) (2016), Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hypertension

The Veteran has a current diagnosis of hypertension.  However, his service treatment records (STRs) are negative for mention of hypertension incurring in service.  Additionally, the Veteran's lay statements do not support a finding of an in-service incurrence of hypertension.  After review of the remainder of the Veteran's file, the evidence does not suggest the Veteran's hypertension was incurred during service.  Therefore, service connection on a direct basis will be denied.

The Veteran contends his diagnosed hypertension is proximately due to his service-connected disabilities, including his diabetes.  The Veteran had a comprehensive hypertension examination in December 2015.  The examiner opined the Veteran's hypertension was less likely than not proximately due to his service-connected disabilities and is less likely than not due to his exposure to herbicide agents (Agent Orange).  The examiner stated that there was no basis in medical facts identified to support this claim, and the Veteran's service medical records did not support a diagnosis of hypertension in service.  The December 2015 examiner also opined the Veteran's hypertension was not aggravated beyond its natural progression due to any of his service-connected disabilities.  The examiner noted that hypertension is not caused by ischemic heart disease, diabetes with nephropathy, or cerebral ischemia with TIA. The examiner also noted that the Veteran's hypertension precede his neuropathy.  Additionally, the examiner stated that no such aggravation was identified nor documented.

The Board notes the Veteran's representative contended the Veteran's hypertension may be proximately due to the Veteran's kidney condition.  However, the December 2015 examiner reviewed all of the Veteran's records and took into account all of his current service connected disabilities.

The Board has reviewed and carefully considered the Veteran's statements that he believes his hypertension is caused by his diabetes or other service-connected disabilities and acknowledges the Veteran's hypertension causes him problems and that he continues to seek treatment for his condition.  However, while the Veteran is competent to report on his symptoms per Layno v. Brown, 6 Vet. App. 465 (1994), he is a layperson who is not competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998).  Additionally, the preponderance of the medical evidence does not show the Veteran's hypertension is due to or is aggravated by any of his service-connected disabilities.

Because the more probative evidence is against the Veteran's hypertension being due to his time in service, including exposure to Agent Orange, or proximately due to a service-connected disability, service connection is not warranted and the benefit of the doubt doctrine does not apply. See 38 U.S.C. §5107(b) (2012); 38 C.F.R. §3.102 (2017), Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Sleep Apnea

First, the Veteran has a current diagnosis of sleep apnea.  However, his STRs are negative for mention of sleep apnea while in service.  Additionally, the Veteran's lay statements do not support a finding of an in-service incurrence of sleep apnea.  After review of the remainder of the Veteran's file, the evidence does not suggest the Veteran's sleep apnea was incurred during service.  Therefore, service connection on a direct basis will be denied.

The Veteran contends his diagnosed sleep apnea is proximately due to his service-connected disabilities, including his diabetes.  The Veteran had a sleep apnea examination in December 2015.  The examiner opined the Veteran's sleep apnea was less likely than not proximately due to his service-connected disabilities and is less likely than not due to his exposure to herbicide agents (Agent Orange).  The examiner stated that there was no basis in medical fact to support this claim, and there was no diagnosis of sleep apnea in service and no events identified which could be related to the development of sleep apnea.  The December 2015 examiner also opined the Veteran's sleep apnea was not aggravated beyond its natural progression due to any of his service-connected disabilities.  The examiner stated that sleep apnea was not caused by ischemic heart disease, diabetes with nephropathy, or cerebral ischemia with TIA.  Additionally, the examiner stated that no such aggravation was identified nor documented.

The Board has reviewed and carefully considered the Veteran's statements that he believes his sleep apnea is caused by his diabetes or other service-connected disabilities and acknowledges the Veteran's sleep apnea causes him problems such as feeling unrested upon awakening, being sleepy during the day, and having difficulty driving.  The Board also notes the Veteran continues to seek treatment for his condition.  However, while the Veteran is competent to report on his symptoms per Layno v. Brown, 6 Vet. App. 465 (1994), he is a layperson who is not competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998).  Additionally, the preponderance of the medical evidence does not show the Veteran's sleep apnea is due to or is aggravated by any of his service-connected disabilities.

Because the more probative evidence is against the Veteran's claim, service connection is not warranted and the benefit of the doubt doctrine does not apply. See 38 U.S.C. §5107(b) (2012); 38 C.F.R. §3.102 (2017), Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hypertension, to include as secondary to service connected disabilities, is denied.

Service connection for sleep apnea, to include as secondary to service connected disabilities, is denied.




____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


